DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 3, claims 1-13 (corresponding to figures 6-8) in the reply filed on 10/08/20 is acknowledged. Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the tubular member is compressed by first and second knuckle portions when the first and second butterfly mechanisms are in the second position such that the trocar is engaged with the assembly to restrict movement of the trocar relative to the assembly".  It is unclear 
Allowable Subject Matter
Claims 1-7 and 8-13 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  There is no art of record alone or in combination that divulges “a second position in which the central axes of the first and second apertures are misaligned with respect to each other to engage a trocar positioned through the first and second apertures to restrict movement of the trocar relative to the assembly”.
Prior art reference Kumar discloses (Fig. 4A) a first butterfly mechanism (110, 112, 210) and second butterfly mechanism (120, 122, 220) as substantially claimed. However, Kumar fails to disclose a second position in which the central axes of the first and second apertures are misaligned with respect to each other to engage a trocar positioned through the first and second apertures to restrict movement of the trocar relative to the assembly.
Prior art reference Haindl discloses (Figs. 1a-2b) a first butterfly mechanism (8a) and second butterfly mechanism (8b; Par. 0044-0045) as substantially claimed. However, Haindl fails to disclose a second position in which the central axes of the first and second apertures are misaligned with respect to each other to engage a trocar positioned through the first and second apertures to restrict movement of the trocar relative to the assembly.
Prior art reference Heck discloses (Figs. 3 & 5) a first butterfly mechanism (70, 26, 114, 72) and second butterfly mechanism (71, 72, 28, 115; Col. 5, lines 36-50) as substantially claimed. However, Heck fails to disclose a second position in which the central axes of the first and second apertures are misaligned with respect to each other to engage a trocar positioned through the first and second apertures to restrict movement of the trocar relative to the assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         

/ERICH G HERBERMANN/               Primary Examiner, Art Unit 3771